PER CURIAM.
Appellant, judgment debtor in the State of New York, appeals a final judgment establishing and enforcing the foreign judgment in the State of Florida. He complains that numerous telephone calls from Florida to New York could not subject him to New York’s “long arm” statute in a suit filed therein to collect monies due for products shipped to him. We disagree, and affirm. Silitronic Chemical Corporation v. R.K.M. Enterprises, 197 So.2d 33 (Fla.3d DCA 1967); International Shoe Company v. State of Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1947); Parke-Bernet Galleries, Inc. v. Franklyn, 26 N.Y.2d 13, 308 N.Y.S.2d 337, 256 N.E.2d 506 (1970); N.Y.Civ.Proc., § 306 (McKinney 1972).
Affirmed.